Citation Nr: 1730374	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  02-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from June 1965 to April 1967.  The Veteran received the Vietnam Service Medal, among other medals.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2002, February 2009, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a June 2006 decision, the Board granted a 50 percent disability rating, effective September 29, 2005, for the Veteran's service-connected PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In October 2007, the Court vacated the June 2006 Board decision and remanded the claim for actions consistent with a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  Accordingly, in March 2008, consistent with the terms of the October 2007 JMR, the Board issued a remand.  

In May 2009, the Board issued a decision granting a 70 percent initial rating for the Veteran's PTSD.  In June 2009, the RO awarded a September 20, 2001, effective date for that rating.  In January 2010, the Court vacated that part of the May 2009 Board decision that denied an initial rating in excess of 70 percent and remanded the issue to the Board for compliance with the instructions of a Joint Motion for Partial Remand (JMPR).  In June 2010, the Board then remanded the matter to the RO.  

In an October 2012 decision, the Board denied entitlement to a disability rating in excess of 70 percent for PTSD, and remanded the issues of entitlement to service connection for headaches and entitlement to TDIU.  In addition, in light of a March 2012 request to withdraw the Veteran's appeal of the RO's denial of an effective date prior to September 20, 2001, for a 70 percent disability rating for PTSD, the Board dismissed this appeal.  

The Veteran appealed to the Court the part of the October 2012 Board decision that denied a disability rating in excess of 70 percent for PTSD.  In September 2013, the Court granted the August 2013 JMPR, and vacated that part of the October 2012 Board decision that had denied an initial disability rating in excess of 70 percent for PTSD.  The matter was remanded to the Board for further proceedings consistent with the terms of the JMPR.  Accordingly, in January 2014, the Board then remanded the matter to the RO.  

All three issues as characterized on the title page are now before the Board for appellate disposition.  

The Board notes that in February 2003, the Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to an earlier effective date prior to September 20, 2001, for the grant of a 70 percent rating for the Veteran's service-connected PTSD has again been raised by the record in an April 2017 statement.  As previously stated, pursuant to the March 2012 request to withdraw the appeal in conjunction with this issue, the Board dismissed the appeal for this issue in its October 2012 decision.  Therefore, the Board no longer has jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's PTSD most closely approximates occupational and social impairment with deficiencies in work, family relationships, thinking and mood; the evidence of record and the Veteran's symptomatology does not demonstrate total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties  

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Board finds that the April 2017 VA examination was adequate for the purposes of adjudication.  Accordingly, the duties to notify and assist are met.  

II.  Increased Schedular Rating  

The Veteran is appealing the original assignment of disability evaluation following the award of service connection for PTSD.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Ratings Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Fenderson, supra; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran contends that he is entitled to an initial increased rating for his PTSD, which is currently rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.   Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See 38 C.F.R. § 4.130.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45, (Aug. 4. 2014).  The RO certified the Veteran's appeal to the Board in May 2017; hence; DSM-5 is for application in this claim.  Nonetheless, with the adoption of the DSM-5, the general rating criteria remain the same, aside from no longer assigning a GAF score.  38 C.F.R. § 4.126(d).  

On VA examination in February 2002, the Veteran reported that during his service in Vietnam, he witnessed many disturbing events, including the death of his fellow servicemen.  He reported that when he arrived home after his service, he was confused with returning to "normal life."  He developed the habit of sitting in his backyard in an overgrown area that reminded him of the jungle in Vietnam.  The Veteran frequently used alcohol and other nerve pills to help him cope with sleep, nightmares, intrusive thoughts, depression, and other problems with anger.  

The Veteran also reported that he avoided a lot of things because they made him scared and anxious.  He noted that he avoided social gatherings and crowds.  

A mental status examination revealed that the Veteran was alert and cooperative.  He maintained good eye contact, and his psychomotor activity was normal without any involuntary movements.  The examiner noted that the Veteran was nervous, anxious, and fidgety during the interview, and he also showed depressed mood and affect.  Speech was normal, and thought processes were goal directed and coherent without any abnormalities.  There was no evidence of hallucinations or delusions.  There was no suicidal ideation or obsessions.  The Veteran's attention and concentration were good, and his judgment appeared intact.  The examiner also noted that the Veteran's spouse indicated that the Veteran would become confused at times.  

The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner noted that the Veteran had a moderate severity of symptoms and psychosocial impairments.  

On VA examination in July 2003, the Veteran reported that he was not able to work anymore, and that he went on early retirement, as he was unable to function well on the job.  He further reported that he tries his best to act normal, and also noted as always being afraid that someone was after him.  The Veteran indicated that he felt lonely and wanted to be by himself.  The examiner noted that the Veteran had been married for 25 years and had six children.  

A mental status examination revealed that the Veteran was well-developed, well-nourished, and in no apparent distress.  The Veteran was well-dressed, and his behavior was cooperative with good eye contact.  The examiner noted that his mood was somewhat anxious with congruent affect.  The Veteran was alert and oriented to time, place, and person.  Memory was intact grossly, and thought process was coherent, goal directed, with no flight of ideas.  The Veteran admitted to both auditory and visual hallucinations, as he heard voices in very occasional instances and saw faces of people frequently.  The Veteran's judgment and insight were intact.  

The examiner continued the diagnosis of PTSD and assigned a GAF score of 50.  The examiner further concluded that the Veteran's PTSD continued with moderate severity of symptoms and psychosocial impairment.  

On VA examination in September 2005, the Veteran reported a depressed mood, loss of interest in previous enjoyable activities, fatigue, low self-esteem, hopelessness, helplessness, guilt, and poor concentration.  He continued to have flashbacks of his combat experience.  The Veteran noted that he preferred being completely alone.  

The examiner noted that the Veteran lived with his wife, and that he performed chores around the house without difficulty.  The examiner further noted that the Veteran visited with his siblings and church members.  

A mental status examination revealed that the Veteran was alert and oriented to time, place, and person.  He was cooperative and attentive.  His eye contact was adequate and his affect was flat.  The Veteran's thought processes and content were slow but goal directed and coherent.  He denied suicidal ideation, and there was no evidence of obsessions.  He admitted to both auditory and visual hallucinations.  

The examiner continued the PTSD diagnosis and assigned a GAF score of 55, which reflects moderate impairment in industrial and social functioning.  The examiner noted that the Veteran was able to participate in meaningful interpersonal relationships with family, but remained socially isolated. 

On VA examination in June 2008, the examiner noted that the Veteran had been married for 30 years.  He had three children with his wife, and also a son from a previous relationship.  The Veteran described his relationship with his wife as "okay."  The Veteran reported that he lived with his wife, and that he stayed home most of the time.  He indicated that he did not have friends to visit, but he occasionally went out to see his family members.  The Veteran further reported that he went to church on the weekends.  

With regard to work, the Veteran reported that he had been retired since 2001.  He had worked as a boilermaker for Hercules for 35 years until he accepted early retirement.  The Veteran reported that at the time of his employment, people at his job noticed a change in his behavior, as he was getting angrier, irritable, and argumentative with co-workers.  

On mental status examination, the Veteran demonstrated restricted affect during the interview.  Speech was at a normal rate and was goal directed.  His thought process was coherent.  The Veteran did not appear to have any difficulty in understanding complex tasks; however, he did report having impaired memory, and also having difficulty remembering.  The examiner found the Veteran's abstract thinking as concrete, and his judgment as adequate.  The examiner noted that the Veteran reported having a depressed mood and poor motivation at times.  The Veteran continued to have difficulty in establishing and maintaining social relationships because of his inability to get along with people and his low frustration tolerance.  He denied any suicidal ideation, and he did not report any obsessive ritual routines.  No gross impairment in thought process or communication was reported.  

The examiner noted that the Veteran's psychosocial functional status was unchanged since his last examination in September 2005.  

On VA examination in February 2012, the examiner noted that the Veteran reported that he had been married for 35 years and that he got along with his wife "pretty good."  He attended church twice a week.  The Veteran reported having friends, but not visiting them or his family often.  

On mental status examination, the examiner had similar findings as noted in prior examinations.  The examiner noted that on examination, there was no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The examiner further noted that the Veteran continued to have significant impairment from symptoms of PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood; however, impairment was not to the level that would render him completely unable to sustain or retain substantial gainful employment, including physical or sedentary work.  

During the most recent VA examination in April 2017, the examiner noted that the Veteran had been married for 40 years and had six adult children.  The examiner further noted that the Veteran was cheerful and friendly with good social skills.  He was very well-dressed and groomed; however, he was anxious and hyperactive.  

As noted in previous examinations, the Veteran reported that he retired from his occupation as a boilermaker after 35 years of employment.  He reported that he retired early, as he had difficulty interacting with others on the job.  No other notable remarks were made with regard to the Veteran's work history.   

Based on the foregoing, at no point during the period of the appeal is the service-connected psychiatric disorder shown to have met the criteria for the higher rating of 100 percent.  As noted, a 100 percent rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

With respect to social functioning, the record reflects that the Veteran is socially withdrawn, but he is still married and has reported good relationships with his family and friends.  Thus, it cannot be said that he has "total" social impairment, and such is consistent with the findings on examination.  

As discussed above, the Veteran does demonstrate some aspects of difficulty in adapting to stressful circumstances.  However, when considering the totality of all the evidence, as instructed by Mauerhan and Vazquez-Claudio, the Veteran's overall symptoms have not resulted, or more closely approximated, total social and occupational impairment, warranting a 100 percent rating.  

Accordingly, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.  In so finding, the Board has considered the description of symptoms and functioning by the Veteran and his spouse as competent and credible evidence in support of the claim.  However, as it pertains to the overall impairment of social and occupational functioning, the Board places greater probative weight on the mental status examinations and clinic impressions of the VA examiners who have greater training and expertise in evaluating impairment associated with a psychiatric disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that an increased rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. §°5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.  


REMAND

Unfortunately the Board finds that further AOJ action on the issues of entitlement to service connection for headaches and entitlement to a TDIU is warranted, even though such will, regrettably, further delay an appellate decision on these matters on appeal.  

With regard to the issue of entitlement to service connection for headaches, the Board finds that additional development is warranted for this issue.  In May 2017, the Veteran's representative submitted medical literature which discussed the connection between PTSD and migraines.  In addition to that, the Veteran's representative provided a letter which requested that "VA obtain an opinion from a properly qualified VA physician addressing this medical literature and the relationship between the veteran's PTSD symptoms and his migraine headaches."  See May 2017 Request for Medical Opinion.  In light of the additional evidence submitted by the Veteran and the specific request presented in conjunction with the new evidence, the Board finds that the Veteran should be afforded an additional medical opinion with regard to his claimed disability of headaches.  

Regarding the claim for TDIU, consideration of entitlement to a TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  Thus, the Veteran's TDIU claim is dependent on the outcome of the claim for service connection for headaches.  The matter of a TDIU is therefore inextricably intertwined with the Veteran's claim for entitlement to service connection for headaches.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  Obtain an addendum opinion from the April 2017 VA examiner who conducted the examination for headaches.  If the April 2017 VA examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's claimed disability of headaches.  The Veteran's claims file, including the medical literature discussing PTSD and migraines submitted by the Veteran's representative in May 2017, and a copy of this remand should be provided to the examiner for review, and the examination report should reflect that these records were reviewed.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  After the record review, and examination if deemed necessary by the examiner, the VA examiner is asked to provide an opinion as to the following:  

(a)  Is it at least as likely as not that the claimed headache disability is related to service?  

(b)  Is it at least as likely as not that the claimed headache disability has been aggravated by the service-connected PTSD?  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  Provide the Veteran and his representative again with a letter requesting the following:  

(a)  An explanation of the Veteran's statement on the vacation printout, received by VA in April 2008, that "[s]ome of these [sic] vacation were taken because of my illness."  In particular, an explanation as to which illness or illnesses the Veteran was referring to and that he inform VA as to how many days he was off with regard to the illness or illnesses, and if he was off work due to more than one illness, that he allocate the number of days to each illness.  

(b)  Clarification or documentation of the Veteran's work and educational history.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing all indicated development, the Veteran's claims, including the claim for TDIU, should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






